Citation Nr: 0517568	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from February 1958 and July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to a total disability rating based on individual 
unemployability.

The case was previously before the Board in August 2003, at 
which time it was remanded for additional development.  
Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

The veteran's sole service-connected disability renders him 
unable to obtain and retain substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. 
7104(c) (West 1991).

It has been observed that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran's sole service-connected disability consists of 
status post left total knee arthroplasty, which is rated as 
60 percent disabling, and he therefore meets the service-
connected disability requirement of 38 C.F.R. § 4.16(a) 
(2004).

Further, the evidence of record supports the veteran's claim 
that his service-connected disability prevents him from 
securing and following a substantially gainful occupation.  
The record reflects that the veteran, by training and 
occupation was a TV/ radio repairman.  In his September 2000 
application for unemployability benefits, the veteran 
reported that he had last worked full time as a self-employed 
TV and VCR repairman, in 1987, at which time he became too 
disabled to work.  The record also reflects that since he 
stopped working as a TV repairman in 1987, that the veteran 
found marginal work from March 2000 as a yardman/ general 
laborer.  However, in the VA Form 21-4192(Request for 
Employment Information in Connection with Claim for 
Disability Benefits), which was also submitted with the 
veteran's September 2000 application, the veteran's employer 
indicated that the veteran was terminated from his employment 
as a yardman/ general laborer in June 2000, due to the 
inability to get along with other employees, as well as not 
being able to work because of knee pain.  The record does not 
establish that the veteran has maintained or sought 
employment since his June 2000 termination. 

The veteran's private treating physicians, Dr. D. L. T., in 
April 2002, indicated that the veteran had become totally 
disabled, as far as functional capacity, because of secondary 
complications of his left knee and the large amount of pain 
medication that he took.  Dr. D. L. T. also stated that the 
veteran was "certainly disabled as far as doing his normal 
job, which is TV repair."  Similarly, in April 2002, Dr. D. 
W. K., one of the veteran's treating VA physician's stated 
that the veteran was "not employable at all due to the pain 
in his knee, ankle and hip."  He further indicated that the 
veteran could not even sit at a desk for any length of time 
because doing so would aggravate the veteran's pain."  

Moreover, in May 2004, another VA physician, Dr. K. C. G., 
after an examination of the veteran, stated that the veteran 
had 20 to 30 percent limited range of motion and that in 
terms of employment, he must be able to sit and stand at will 
and that he should be restricted from operating machinery or 
driving while he was under the influence of his narcotic pain 
medication.  Thus, in light of these medical opinions, the 
Board concludes that the veteran's service-connected 
disability prevents him from following a substantially 
gainful occupation as a TV/ radio repairman.

While the record indicates that the veteran has received two 
years of occupational education in a technical field, such 
was plainly obtained towards employment as a television and 
radio repairman - such does not appear to have been in 
general studies.  As the evidence above demonstrates, the 
veteran was trained in an occupational field in which the 
veteran has become too disabled to work.  

Thus, for the reasons shown above, the Board finds that it 
may reasonably be concluded that the veteran is precluded 
from engaging in substantially gainful employment due to his 
service-connected disability.  Hence, the Board concludes 
that a total rating based on individual unemployability is 
warranted.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  



ORDER

A total disability rating based on individual unemployability 
due to a service-connected disability is granted, subject to 
the regulations governing the payment of monetary awards.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


